Citation Nr: 1210104	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-12 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for a heart disorder.    

3.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August 1976 to March 1977 and then served with National Guard between February 1978 and March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO. 

The matter of service connection for a bilateral hearing loss and the reopened claim of service connection for a heart disorder are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a heart disorder; the appellant was notified of this decision and apprised of his appellate rights, but did not perfect a timely appeal.   

3.  The evidence received since the January 2004 rating decision is neither cumulative in nature nor repetitive of that previously addressed and relates to a previously unestablished fact that tends to substantiate the claim.       


CONCLUSIONS OF LAW

New and material evidence has been received to reopen the claim of service connection for a heart disorder.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

To the extent that the action taken hereinbelow is favorable to the appellant, further discussion of VCAA is not required at this time.


Whether new and material evidence has been received to reopen the claim for service connection for a claimed heart disorder.

Legal Criteria

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 


Analysis

In an August 1996 rating decision, the RO denied the appellant's claim of service connection for a heart disorder on the basis that the current heart condition was a congenital or development defect that was not related to his service.  The evidence of record at the time of this decision included the appellant's service treatment records.  The appellant was notified of this decision and apprised of his appellate rights, but did not perfect a timely appeal.   

In order to reopen this claim, new and material evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In June 2003, the appellant petitioned to reopen his claim.  In a January 2004 rating decision, the RO determined that new and material evidence has not been received to reopen the claim of service connection for a heart disorder.  

The appellant was notified of this decision and apprised of his appellate rights, but did not perfect a timely appeal.  The evidence of record at the time included the Veteran's service treatment records and some private records.  

Most recently, in May 2007, the appellant applied to reopen his claim.  The Board finds the evidence submitted since the January 2004 rating decision to be new and material.  

A copy of an August 1989 examination report from Dr. W.F. was associated with the record in February 2008 and showed that the appellant had sickle cell disease and a murmur due to mitral insufficiency, as well as cardiomegaly secondary to these diagnoses.  

Other submitted private treatment records dated in November 2006, February 2008 and May 2008 show that the appellant continued to be treated for cardiomegaly and cardiomyopathy.  See the private records from S.R. Healthcare and P.C. Associates.  

An August 2008 medical statement indicated that the appellant had dilated cardiomyopathy with congestive heart failure, atrial flutter and a history of a pulmonary thromboembolism.  

According to the applicable regulations, mere congenital or development defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  

However, many such defects can be subject to superimposed disease or injury.  If, during an individual's military service, superimposed disease or injury does occur, service connection may indeed be warranted for the resultant disability.  See VAOPGCPREC 82-90 (originally issued as VAOPGCPREC 1-85).  Typically in these cases, entitlement to service connection should turn on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  That question must be resolved by applying the same stringent legal standards that are applicable in cases involving acquired disabilities.  VAOPGCPREC 82-90. 

The additional material includes new evidence that is neither cumulative nor redundant in nature.  This evidence is material because it addresses a previously unestablished fact that tends to substantiate the claim.   This evidence tends to suggest that the appellant may have developed superimposed disease incident to his duties in connection with a period of ACDUTRA.   

In conclusion, the Board finds that new and material evidence has been received to reopen the claim of service connection for a heart disorder.  


ORDER   

As new and material evidence was received to reopen the claim of service connection for a heart disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.


REMAND

The appellant asserts that his heart disorder was either incurred in or aggravated by his service with the National Guard.  

In order for service connection to be awarded based upon ACDUTRA, the claimant must establish that he or she was disabled from an injury or disease incurred or aggravated in the line of duty in ACDUTRA.  See 38 U.S.C.A. §§ 101(2), (24), 1110; 38 C.F.R. §§ 3.6 (c).  

ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  INACDUTRA includes duty other than full time duty performed by a member of the Reserve or the National Guard of any state.  38 U.S.C.A. § 101(22) (a) and (c), 38 C.F.R. § 3.6(d).

In the present case, the RO should take the appropriate steps to verify the appellant's periods of ACDUTRA in connection with his service in the National Guard.  

VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

An August 1989 examination report from Dr. W.F. indicates that the appellant had sickle cell disease, murmur due to mitral insufficiency and cardiomegaly.  The private treatment records show that the appellant has continued to receive treatment for cardiomegaly, cardiomyopathy, congestive heart failure and atrial flutter.   

In the adjudication of a claim of service connection for conditions of congenital or developmental origin, close attention must be paid to the question of whether the condition is a disease process or is simply a defect or abnormality.  In many instances, it may be necessary for VA adjudicators to seek guidance from medical authorities regarding the proper classification of a medical condition at issue.  It is clear that congenital or developmental defects may not be service connected because they are not diseases or injuries under the law.  However, that many such defects can be subject to superimposed disease or injury.  If, during an individual's military service, superimposed disease or injury does occur, service-connection may indeed be warranted for the resultant disability.  See VAOPGCPREC 82-90 (originally issued as VAOPGCPREC 1-85).  

Typically in these cases, entitlement to service connection should turn on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  That question must be resolved by applying the same stringent legal standards that are applicable in cases involving acquired disabilities.  VAOPGCPREC 82-90. 

The Board finds that a remand is required for purposes of affording the appellant a VA examination to determine whether the appellant developed heart disease incident to his duties during a period of ACDUTRA.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The RO should contact the appellant by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any outstanding VA or non-VA treatment records referable to treatment of his heart condition while serving in National Guard.     

In addition, the appellant asserts that he developed a bilateral hearing loss as a result of exposure to harmful noise due to grenade explosions and gun fire during his training with the National Guard.  To the extent that the assertions of noise exposure are found to be credible, the Board finds that further development of this claim is necessary.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to verify the any periods of ACDUTRA with the National Guard.  The RO should specifically verify such service beginning in 1985 to March 1989.  

2.  The RO should take appropriate steps to contact the appellant in order to have him to identify all sources of VA and non-VA medical treatment for the claimed heart disorder since 1985.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  

The letter should invite the appellant to submit any pertinent medical evidence or treatment records in support of his claim.    

3.  The RO should schedule the appellant for a VA examination to determine the nature and likely etiology of the claimed heart disorder.  The appellant's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner in this regard should elicit from the appellant and record a complete clinical history referable to the claimed heart disorder.   

After reviewing the entire record and examining the appellant, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that any currently identified heart disease was incurred in or aggravated by any period of ACDUTRA.  

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

4.  The RO should schedule the appellant for a VA examination to determine the nature and likely etiology of the claimed hearing loss.  The appellant's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner in this regard should elicit from the appellant and record a complete clinical history referable to the claimed hearing disorder.   

After reviewing the entire record and examining the appellant, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that any currently identified hearing disability is due to noise exposure or other event or incident of his service.  

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

4.  After completing all indicated development, the RO should readjudicate the reopened claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the appellant and his representative and they should be afforded a reasonable opportunity response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


